Citation Nr: 1521476	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-42 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right femur disability.  

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to April 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  A review of these documents reveals that they have already been considered by the RO in adjudicating the Veteran's claim.

The issue of entitlement to service connection for a left foot disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have a right femur disability, and has not had such a disability at any time during the pendency of this claim.


CONCLUSION OF LAW

A disability of the right femur was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA issued a VCAA letter in January 2008, prior to the initial unfavorable adjudication in November 2008.  The letter informed the Veteran of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information, the Board finds VA has met its duty to notify.

The Board finds the Veteran has been afforded adequate assistance in response to her claims.  The Veteran's service treatment records (STRs) are on file.  VA medical records and private medical records have been obtained.  Neither the Veteran nor her representative has identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in January and February 2010.  The January 2010 report is adequate as a physical examination was performed and an opinion provided which is supported by rationale.  The February 2010 examination is the subject of the remand below.  Based on the foregoing, the Board finds the January 2010 report, in total, to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

Although medical evidence is generally necessary for a nexus to service, lay evidence can also be sufficient to show continuity of symptoms after service for disabilities that are observable by lay persons, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board highlights that for the purposes of establishing VA compensation, pain alone, without any functional impairment or underlying diagnosis, is not a service-connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  
The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

B.  Veteran's Contentions and Medical Evidence

In January 2008, the Veteran submitted a service connection claims for a right femur stress fracture and a left foot third metatarsal stress fracture.  

VA medical records from May 2008 note the Veteran has a history of right femur and right leg pain, but stated that the pain does not significantly interfere with the patient's activities of daily life and does not require treatment.  

In June 2008, the Veteran was seen at a VAMC for chronic right leg pain.  The Veteran reported a history of a stress fracture which was visualized with callus formation.  The physician noted there is presently no evidence on x-rays of any healed fracture, and recent x-rays of the hip and femur and right knee were reported negative.  The Veteran reported occasional severe and disabling pain.  On examination, there was no deformity or palpable mass alongside the right lower extremity from the hip to the knee.  An x-ray of the region was negative with no evidence of any callous formation or previous healed fracture.  The physician noted chronic myalgia in the right lower extremity, which remained inexplicable based on radiological studies.  In a follow up appointment, it was agreed the Veteran would begin acupuncture therapy in an effort to alleviate the pain.

In November 2009, the Veteran disagreed with the November 2008 rating decision denying her service connection claims.  At that time, she submitted a statement of medical examination and duty status, which is dated June 2002.  That document states that the Veteran suffered a right mid-femur stress fracture and left 3rd metatarsal stress reaction / pain during Basic Combat Training (BCT).  The document made an "in the line of duty" determination, and stated the basis of the opinion was presumptive based on medical records and the Veteran's statement.

In December 2009, the Veteran was again seen at a VAMC reporting pain in her right femur, eight on a scale of ten.  Also in December 2009, the Veteran submitted private medical records addressing her treatment from 2002 to 2003 timeframe.  Those records show that the Veteran was experiencing pain in her right femur in late 2002, and reported that she had been experiencing that pain since active duty.  In February 2003, a doctor associated with that treatment diagnosed the Veteran with a right thigh muscle strain and right foot metatarsalgia.  Office notes from March 2003 state that examination reveals a mild stress reaction in the femur, and a November 2003 note states that the difficulties she is experiencing are caused by her femur, including issues with her femur and back.  The note reiterates, "the injury she sustained in the service on [sic] November of 2001 is the cause of the pain she has in the right femur."

In December 2009, the Veteran also submitted a statement conveying her recollection of the chronology of her injuries.  The Veteran began BCT in September 2001, and first recalled feeling pain in her right thigh in the fourth week of training.  She did not seek medical assistance until the 9th week, at which time she testifies to being diagnosed with a stress fracture in her right femur, and spending three months in rehabilitation prior to returning to BCT, completing BCT, and finally completing advanced individual training in April 2002.  The Veteran further testified that since her injury she is in constant discomfort every single day due to pain while walking and while sitting.  

In early January 2010, the Veteran was seen by orthopedics, and again reported pain.  The physician scheduled the Veteran for an MRI.  The MRI impression stated the Veteran had very mild marrow signal heterogeneity within both femoral shafts without definitive acute fracture or significant regions of surrounding soft tissue or perosseous edema.

Also in January 2010, the Veteran received VA examination of her femur.  The examiner noted that the Veteran ambulated unassisted, had normal gait, no tenderness on palpation over the right greater trochanter, no tenderness of the thigh, an intact neurovascular system with sensation, and that the Veteran is able to squat and stand without assistance.  After reviewing the MRI, the VA examiner concluded that no right femoral stress fracture is noted on examination, and that the Veteran's current symptoms compared to her medical history cannot be resolved without resorting to mere speculation.  

The Veteran was pregnant throughout much of 2010, which limited treatment, but she continued to report pain associated with her right femur.  In a July 2011 orthopedic note, the Veteran's right hip had full abduction, flexion, internal and external rotation, some grinding with range of motion, but no tenderness over the trochanteric bursa.  The right thigh was revealed to be tender, but motor and sensory function was intact.  The Veteran was scheduled for another follow up MRI.  In October 2011, the Veteran had another MRI of her right femur.  The examiner noted that there was no significant stress reaction or stress fracture seen; however, the examiner could not completely exclude a mild stress reaction.  

C.  Analysis

The Board notes that the Veteran is competent to report her symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran has reported pain issues associated with her right leg at various intervals since the initial injury in 2001.   

The Board considers the diagnosis of a stress fracture beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay diagnosis of a stress fracture disability is also not competent evidence, although the observed symptoms described may be useful to an expert in evaluating the Veteran's condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that she has a stress fracture, or a residual stress fracture, is of no probative value.  
Having considered the Veteran's reports of right lower extremity symptoms and observations, the Board finds the annotations in the Veteran's medical record which are evidence of normal right lower extremity function more probative.  Especially persuasive are the multiple annotations noting normal MRIs, and evaluations showing full range of motion (ROM), and normal ambulation, though with associated pain issues.  Specifically, the MRIs associated with the January 2010 VA examination and the October 2011 medical record do not reveal the Veteran to have any disability of the right femur, or the overall right lower extremity, recognized by the reviewing physicians.  

It is clear from the record that the physicians assessing these MRIs reviewed the Veteran's medical record, took the Veteran's history, and examined the Veteran before concluding that the Veteran did not have a right femur or right lower extremity disability to account for her stated pain.  For these reasons, these MRIs, and the associated analysis, are the most probative evidence.    

The Board acknowledges the Veteran's reports of pain.  However, pain by itself is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Here, there is no evidence in the record of a competent diagnosis of a current right femur or lower extremity disability.  For these reasons, the Board finds that the first Shedden element, a present disability, is not met, and service connection for a right femur disability is therefore not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists);  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted).  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a right femur disability is denied.


REMAND

In January 2008, the Veteran submitted a service connection claim for a left foot third metatarsal stress fracture.  

Service treatment records confirm that the Veteran was diagnosed with a left third metatarsal stress reaction in service.  Accordingly, the AOJ scheduled the Veteran for a VA examination to determine if there was a nexus between her claimed present disability and her in-service diagnosis.  At the February 2010 VA examination, the examiner noted that x-rays revealed the Veteran to have no overt fractures of either foot; however, the examiner diagnosed the Veteran with metatarsalgia and osteoarthritis.  Unfortunately, the examiner did not address in the opinion whether the Veteran's diagnosed metatarsalgia and/or ostearthritis were at least as likely as not the result of the Veteran's in-service diagnosed left third metatarsal stress reaction.

The examination provided by the examiner does not supply the Board with sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the case is remanded for an addendum opinion regarding a nexus between the Veteran's in-service injury and present disabilities.  

The most recent VA treatment records in the virtual claims file are dated October 13, 2011.  The Veteran's more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from October 14, 2011, to present.  
2.  When the above action has been accomplished, forward the Veteran's claims file to the VA reviewer who provided the February 2010 opinion, or a suitable substitute.  The examiner should review the Veteran's medical history and provide an addendum opinion that addresses whether it is at least as likely as not that the Veteran's current diagnosed metatarsalgia and/or ostearthritis is related to her in-service left third metatarsal stress reaction.  

If the February 2010 examiner is unavailable, the suitable substitute should review the claims file and provide the requested opinion.  If, but only if, an additional examination is deemed necessary for purposes of providing the requested opinion, then another examination should be conducted. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
3.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


